DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Interview
	In view of the foregoing office action, it is respectfully submitted that if Applicant has any questions or concerns, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Regarding claim 1, the claim recites the claim limitations “a first time width measurement device configured to …”, “a second time width measurement device configured to …”, and “an analysis unit configured to …”, which use a generic placeholder (“device”, “unit”; See MPEP 2181(I)(A), first paragraph) that is coupled with functional language without reciting sufficient structure to perform the recited functions and the generic placeholders are not preceded by a structural modifier.
Therefore the claim limitations are being interpreted under 35 U.S.C. 112(f) to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitations “a first time width measurement device configured to …” and “a second time width measurement device configured to …” are interpreted as time to digital converters (Applicant’s specification, par. [0076]) and equivalents thereof.
The claim limitation “an analysis unit configured to …” is interpreted as a computer, a field programmable gate array (FPGA) (Applicant’s specification, par. [0022]), and equivalents thereof.

Regarding claim 2, the claim recites the claim limitations “a first scintillator unit configured to …” and “a second scintillator unit configured to …”, which use a generic placeholder (“unit”; See MPEP 2181(I)(A), first paragraph) that is coupled with functional 
Therefore the claim limitations are being interpreted under 35 U.S.C. 112(f) to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitations “a first scintillator unit configured to …” and “a second scintillator unit configured to …” are interpreted as a first scintillation material and a second scintillation material different from the first scintillation material, respectively (Applicant’s specification, par. [0043]), and equivalents thereof.

Regarding claim 4, the claim recites the claim limitations “a first photodetection unit configured to …” and “a second photodetection unit configured to …”, which use a generic placeholder (“unit”; See MPEP 2181(I)(A), first paragraph) that is coupled with functional language without reciting sufficient structure to perform the recited functions and the generic placeholders are not preceded by a structural modifier.
Therefore the claim limitations are being interpreted under 35 U.S.C. 112(f) to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitations “a first photodetection unit configured to …” and “a second photodetection unit configured to …” are interpreted photodetection pixels (Applicant’s specification, par. [0063]), and equivalents thereof.

Allowable Subject Matter
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the cited prior art does not expressly disclose or suggest: a first comparator configured to compare the detection signal with a first threshold voltage and output a first digital signal having a first time width corresponding to a time during which a voltage value of the detection signal exceeds the first threshold voltage; a first time width measurement device configured to measure the first time width of the first digital signal; a second comparator configured to compare the detection signal with a second threshold voltage different from the first threshold voltage and output a second digital signal having a second time width corresponding to a time during which the voltage value of the detection signal exceeds the second threshold voltage; a second time width measurement device configured to measure the second time width of the second digital signal; and an analysis unit configured to obtain a time constant indicating a time waveform of the detection signal based on the first time width and the second time width.
Ishikawa (US 2018/0252823) discloses a radiation detection device comprising: a scintillator (scintillator array) configured to generate scintillation light in response to incidence of a radiation ray; a photodetector (photoelectric converter) configured to detect the scintillation light output from the scintillator and output a detection signal, 
While radiation detection devices and determining time constants were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed implementation.
Applicant’s specification suggests an advantage of the invention is providing a simple structure to satisfactorily acquire and distinguish time waveform information for a detection signal (par. [0013]).

Regarding claims 2-9, the claims are allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884